Case 3:18-cv-05184-RSL Document 53-1 Filed 02/05/19 Page 1 of 32

10

alia

12

13

14

15

16

17

18

19

20

Zan

a2.

23

24

25

JOHN D. SNAZA; September 17, 2018

 

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF WASHINGTON

AT TACOMA

 

JOSEPH A. NELSON,
individually and as Personal
Representative of the ESTATE
OF JOEL A. NELSON, and its
statutory beneficiaries,

Plaintiff,
vs.

THURSTON COUNTY, a Washington
municipality; RODNEY T.
DITRICH, individually; JOHN D.
SNAZA, individually; and DOES
1 through 15, individually,

 

YS Hw wD YS OHS OH OS YS HS YS YS YS HS HS LS NH

Defendants.

 

No. 3:18-cv-05184-RBL

 

VIDEOTAPED DEPOSITION UPON ORAL EXAMINATION
OF

JOHN D. SNAZA

 

9:02 A.M.
SEPTEMBER 17, 2018
2674 R.W. JOHNSON BOULEVARD SW

TUMWATER, WASHINGTON

REPORTED BY: CHERYL O. SPRY, CCR No. 2226

 

 

206 622 6875 | 800 831 6973
production@yomreporting.com

WWW.yomreporting.com

 
Case 3:18-cv-05184-RSL Document 53-1 Filed 02/05/19 Page 2 of 32

JOHN D. SNAZA; September 17, 2018

 

1 A. It wasn't a reason that was explained to me.
2 One, it was explained, is money. But Sheriff Kimball
3 never told me that, it was some of the chiefs that had

4 told me that.

And it's -- being accredited is something that
you -- it's something as an executive to be very proud
of.

Q. But what does it mean, though?
A. It means it's something that you hold yourself

to a higher standard.

Or So then are you saying that the standards of
the Washington Association of Sheriffs and Police Chiefs
are standards that Thurston County Sheriff's department
is held to?

A. Well, we all hold ourselves to a high
Standard. It -- what the accreditation is -- isa
standard that we put on ourselves to be better than as
good as we are today.

Q. So it's a policy that you've adopted?

A. It's -- it's something that I believe as a
Sheriff that it's important for us to strive, always
keep on striving to be better than what we are today.

Q. But isn't it your responsibility to set policy

in regards to law enforcement in Thurston County? Isn't

 

that your -- your responsibility?

 

 

Lo) 206 622 6875 | 800 831 6973
y production @yomreporting.com

Z| WWW.yomreporting.com

 
Case 3:18-cv-05184-RSL Document 53-1 Filed 02/05/19 Page 3 of 32

JOHN D. SNAZA; September 17, 2018 44

 

alk but -- I don't know if I answered that question

2 appropriately or not.

3 Q. Well, I guess I'll have to ask another

(4 question and we'll see.

5 A. I apologize for that.

Jpn
Q. The -- you said there was a presentation on

the investigation?
A. Once the investigation is completed, there is

a presentation record of the -~ of the entire incident.

And it is presented to myself, my staff, and the

 

Prosecutor. |
Q- And who was involved in that meeting?
JA. Myself, the undersheriff.
14 Q. And his name, please?
15 A. Sorry. Tim Braniff.
16 Q. Okay.
ay. A. Chief Dave Pearsall, I believe Chief Brad

18 Watkins, Captain Gordon Phillips. The presenters from
19 Lewis’ County, who I couldn't tell you. all of them who

20 did that, the Prosecutor, Jon Tunheim, I believe the

21 deputy prosecutor, Jeff Lippert. I don't. know if -- J
22 can't recall if there was another prosecutor there or
23 not -

24 | Q. Was Mr. Toynbee there?

25 A. That -- that would -- that would make sense,

 

 

206 622 6B75 | 800 831 6973
prodyction@yomreporting.com
Www.yomragarting.com

 

 

 

 
 

 

Case 3:18-cv-05184-RSL Document 53-1 Filed 02/05/19 Page 4 of 32

10
11
12
13
14
15
16
17
18
19
20

al

23
24

25

JOHN D. SNAZA; September 17, 2018

45

 

if he was there. He's a -- he's a judge now in Lewis
County, so I can't remember. I believe he is the one
who -- I believe he was, if you said his name, I believe
he was there present.

And what happens is that. in the presentation,
we're brieféd on the findings of the incident. And then
it is then reviewed by the Prosecutor of the entire --
given the entire investigation packet, not- just the
PowerPoint presentation but the entire packet. And that

Prosecutor reviews all of those materials.

Q. For what purpose?
A. Well, I suppose that in any presentation,
however it may appear, maybe there was or isn't -- was

or was not things that weren't represented to what the
Prosecutor would look at this case or this incident.
And the Prosecutor nes to do a thorough investigation
to ensure that, at the time, he was doing his job.

Q. Okay. So what if there was a determination by
you or the Prosecutor that there was some questions left
wenavewed during the investigation, what would occur in
that event? |
e A. Those would be presented to the Prosecutor.

Q. By who?
A. Well, by the audience that was there, if there

was a question about it. There are -- I can't -- can't

 

206 622 6875 | 800 8316973
production @yonreporting.cany
WwW. yomreporting, cam

 

 

 
Case 3:18-cv-05184-RSL Document 53-1 Filed 02/05/19 Page 5 of 32

JOHN D. SNAZA; September 17, 2018 51

 

1 reason is is being a SWAT operator, I never fully loaded

    
  
  
   
 
  
  

2 my magazine all the way to the top. ae
———

Q. (BY MR. CLOUD:) Your written policy says that
they're supposed to carry their weapon fully loaded with
one in the cylinder and a fully loaded magazine; does it
not?

A. Yes.

Q. And so therefore, if Ditrich was not carrying
a full magazine, he was violating the written policy; is
that correct?

A. As I said, it's a broad policy. It depends
on -- the way I would say or how my policy is, that do I
expect a loaded magazine? Yes.

And one in the cylinder; correct?

Q
A. And one in the cylinder.

 

Q. “You do, don't you?

17 | A. I do not personally do that, but, it's because

18 of my training throughout the years that I do not have a
19 magazine that's topped off to the top with one in the

20 chamber.

21 It is not uncommon for us to have fully, if

22 you will, at-capacity magazines and then one goes in the
23 Chamber. Then your mag is not fully loaded, because if

24 you wanted a fully loaded magazine, that means that you

25 would put one in the chamber and then you would eject

 

 

 

   

Cama 206 622 6875 | 800 831 6973
$7, production@yomreporting.com
www.yomreporting.com

   
 

 
Case 3:18-cv-05184-RSL Document 53-1 Filed 02/05/19 Page 6 of 32

10

el

12

13

14

15

16

17

18

19

20

Ol.

22

23

24

25

JOHN D. SNAZA; September 17, 2018

64

 

And so I do not know, those things that you
said I am not aware of.

Q. But you exonerated him. Why aren't you aware
of that?

MR. JACKSON: I object to the form of the
question. He didn't find policy violations. There is a
difference.

But answer it, if you can.

A. So exonerating him for being involved in the
shooting, he was investigated. The Prosecutor's Office
cleared him of any criminal wrongdoing. He was
investigated through -- through an IA investigation,
internal investigation, and he was found not to have
violated any policy.

Q. (BY MR. CLOUD:) Okay. So does the
Prosecutor's Office routinely determine criminal charges
before they get laboratory tests back?

A. That part I could not answer. I don't -- I
don't know the process of the Prosecutor's Office.

OF What's the point of sending this material into
the state crime lab if nobody is going to even read the
reports?

MR. KAMERRER: Object to the form of the
question.

MR. JACKSON: I join.

 

 

 

}) 206 622 6875 | 800 831 6973
Oo production@yomreporting.com

wWW.yomreporting.com
Case 3:18-cv-05184-RSL Document 53-1 Filed 02/05/19 Page 7 of 32

JOHN D. SNAZA; September 17, 2018

 

al MR. KAMERRER: Object to the form of the
2 question.
=“ #4 MR. JACKSON: I object to the form of the

4 question and its compound nature.
5 A. From my understanding, the statements by
6 Deputy Ditrich on how the shots were fired from a moving
7 vehicle when he's standing on the running board, I can't
8 explain what the succession looked like, one after the
9 other or rapid fire. I couldn't explain that. I can
10 say that I do believe that Deputy Ditrich did fire those
11 three rounds, though.
12 OP (BY MR. CLOUD:) Right. And they're not
13 consistent. So therefore, his story is not believable;
14 iS Lt?
nS MR. JACKSON: I object to the form of the
16 question.
elLiy. A. IT don't -- I don't believe that. A -- the
18 evidence that, whether it's collected or not, however it
19 is, I don't know how subjective the evidence is or not.
20 I don't know the preciseness of it. And I'm basing the
21 information based off of what Deputy Ditrich stated.
22 And unfortunately right now, that's what I

23 have, and then the evidence other than that, besides his

24 statement.

 

25 QO. How come the evidence that was on and in the

 

 

 

206 622 6875 | 800 831 6973
production@yomreporting.com
WWW. yomreporting.com

  

 
Case 3:18-cv-05184-RSL Document 53-1 Filed 02/05/19 Page 8 of 32

JOHN D. SNAZA; September 17, 2018 70

 
   
 
 
  
  
   
  
 
  

       
   

 

1 vehicle, the patrol vehicle was destroyed by Thurston

2 County?

3 MR. KAMERRER: Object to the form of the

4 question.

5 MR. JACKSON: I join.

6 A. So are you saying -- or, I'm sorry, asking me,

7 are you asking that after all the evidence was collected
8 out of the vehicle and photographed, what I did with the

9 vehicle? Is that what you're asking?

10 Q. (BY MR. CLOUD:) No. Why was the blood
ala splatter evidence specifically removed?
12 A. I'm only surmising, because they were done

 

getting evidence from the vehicle.
al

   

Oz All right. So let's turn this around. Let's
assume that instead of Joel Nelson being killed, Officer
16 Ditrich was killed in the incident. Would you have had
17 the vehicle cleaned, sanitized, repaired and sold within

18 a matter of weeks?

19 MR. KAMERRER: Object to the form of the

20 question.

21 MR. JACKSON: I join.

22 A. I don't know the exact time frame when I had
23 the vehicle removed from fleet. I made it very clear --

24 so with Deputy Ditrich, if he had been killed in that

25 vehicle, I would not have kept that vehicle, either.

 

 

206 622 6875 | 800 831 6973
production @yomreporting.com
wWW.yomreporting.com

 

 
Case 3:18-cv-05184-RSL Document 53-1 Filed 02/05/19 Page 9 of 32

JOHN D. SNAZA; September 17, 2018

 

But I did not want that vehicle in my fleet. And I made
it very clear; you do whatever you want with that
vehicle, whether it sits out in the parking lot or
whether you sell it, but it is not going back in my

fleet.

 

Q. (BY MR. CLOUD:) Why wasn't the evidence, the
7 hood of the car analyzed for gunshot residue before you

8 had it cleaned?

9 A. I can only surmise that the investigation was
10 completed on the vehicle, and that the vehicle was no

11 longer needed.

12 Q. So as we reflect back on your testimony about
13 the investigation heretofore, essentially your -- your
14 decision and the department's decision to exonerate

15 Deputy Ditrich relies solely upon his word on the number «
16 of shots he fired; isn't that correct?
cy MR. KAMERRER: Objection.

18 MR. JACKSON: Objection. Well, I join your

19 objection.

20 MR. KAMERRER: I join yours.
21 A. Where -- we looked at it as that, first off,
22 the criminal side, there was found to be no criminal

23 violation by the Prosecutor. When we did our internal,
24 we found no policy violation. So that was the two

25 determining factors.

 

 

 

206 622 6875 | 800 831 6973
production @yomreporting.com
wwW.yomreporting.com

 
Case 3:18-cv-05184-RSL Document 53-1 Filed 02/05/19 Page 10 of 32

JOHN D. SNAZA; September 17, 2018 72

 

Now, what I'm saying about the vehicle is if
they're done with the vehicle in the evidence process, I

did not want that vehicle in my fleet.

 

4 Q. (BY MR. CLOUD:) Why?

Brel A. Why? Because I personally believe that it's a
6 remembrance of how tough our job is. And I don't |

7 believe anybody needs that remembrance every day that

8 they drive that vehicle.

9 Q. Weren't you really trying to just get rid of
10 the evidence?

lls MR. JACKSON: I object to the form of the

12 question as argumentative.

13 A. Again, I know that you have an upset father
14 and you're representing him.

15 On (BY MR. CLOUD:) We have an upset community.
16 MR. JACKSON: Will you let the witness answer

17 the question, please?

18 A. I believe that a community is upset that law
19 enforcement has to do their job. And it isn't --
20 doesn't always look pretty. There is not always a good

2 result for everybody on that end.

2 I would say that it's unfortunate, it's
23 horrible, and there is no police officer that ever wants
24 to be confronted with that, or an individual who's had

25 to do that in their past, I guarantee you that.

 

 

 

206 622 6875 | 800 831 6973
production@yomreporting.com
WWW.yomreporting.com

 
Case 3:18-cv-05184-RSL Document 53-1 Filed 02/05/19 Page 11 of 32

JOHN D. SNAZA; September 17, 2018 73

 

1 Q. (BY MR. CLOUD:) You've made --

    
  
 
 
  
  
  
 
  

—_—= A. But I do not -- I want to make clear, this
3 evidence thing that you want to say whether I want to
A get rid of it, I made it very clear I don't want that
5 vehicle in my fleet.

6 Q. So you made a deliberate choice to destroy

7 evidence of a possible crime involving your Deputy

8 Ditrich, did you not?

 

9 MR. KAMERRER: Object to the form.
“10 MR. JACKSON: I join.
11 A. I made a choice to get rid of a piece of
12 equipment after evidence was obtained from the vehicle,
is and I said that I'm not using that vehicle again.
| 14 Q. (BY MR. CLOUD:) Why haven't you considered

15 the possibility that Ditrich committed the crime of

16 manslaughter in the first degree?

17 MR. KAMERRER: Object to the form of the
18 question.

19 MR. JACKSON: I join.

20 A. I would say that I'm not the criminal

21 prosecutor. I've not thought of that since the

22 Prosecutor's Office reviewed all the evidence and
23 determined that there was no crime.
24 Or (BY MR. CLOUD:) Well, they didn't review all

25 the evidence, did they, because the evidence was not all

 

 

 

206 622 6875 | 800 831 6973
production @yomreporting.com
WWW.yomreporting.com

 
Case 3:18-cv-05184-RSL Document 53-1 Filed 02/05/19 Page 12 of 32

 

JOHN D. SNAZA; September 17, 2018 78
il Q. So would it be fair to call your relationship
2 a friendly professional acquaintance?
3 A. Friendly, friendly and friends.
4 Q. Okay.
5 A. We are friends.
Q. Okay, a little more of a friendship. Okay, “a

all right. What about Deputy Ditrich, what
relationship, if any, did you have with him before the
incident of January 5th, 2016?

A. I've known Deputy Ditrich when he worked for
Lacey Police Department.

Q. Did you work with him?

A. I worked -- we probably showed up on the same
calls together, but then he got hired on by the
Sheriff's Office, and then we worked together. And then
we worked together as -- on the SWAT team together. And
I want to say he came in right before I left in the task
force, Narcotics Task Force. And then we have camped

together before back in the late 90s, early 2000.

OF: Family camping?

A. Yes, with friends, other friends from the
agency.

Q. How many times?

A. Once.

Q. Any social interaction outside of work in the

 

 

 

 

 

\o} 206 622 6875 | 800 831 6973
Y production@yomreporting.com

od VA, www.yomreporting.com
Case 3:18-cv-05184-RSL Document 53-1 Filed 02/05/19 Page 13 of 32

10

11

aE,

13

14

15

16

17

18

19

20

21

22

23

24

25

JOHN D. SNAZA; September 17, 2018

79

 

 

last ten years?

A. No. I met with him in regards to a staffing
schedule when I was running for Sheriff.

Q. What does that mean?

A. The association wanted to propose a 10/40
schedule, a shift schedule, because at that time when I
was running, we were working a five/two, five/three.
Sorry.

Q. Could we be a little more clear for the
record? So ten -- four tens would be four days and ten
hours; is that correct?

A. Yes. I apologize. So before we were working
five eight-hour shifts, two days off, five eight-hour
shifts, three days off.

What Rod was wanting to propose was that you
work four ten-hour-and-40-minute shifts with -- with
four days off, four ten-hour-and-40-minute shifts with
four days off, and then ten-hour-40-minute shifts with
five days off. And you would have overlapping -- you
would have shift overlapping every two -- or two hours.
So before you got off, if I got off work at 8:00, their
new shift would come on at 6:00 and do that same, so
there is always a two-hour where you always had more
deputies.

And then with that schedule, it was able to

 

 

\o} 206 622 6875 | 800 831 6973
N y) production @yomreporting.com
NF WWW.yomreporting.com

 
Case 3:18-cv-05184-RSL Document 53-1 Filed 02/05/19 Page 14 of 32

10

alt

12

13

14

15

16

17

18

19

20

21

22

23

24

25

JOHN D. SNAZA; September 17, 2018

80

 

have -- every other Wednesday you would have training
days for all your deputies. So it alleviated setting
aside training days for mandatory training or something
like that. So you always had that opportunity to train
during the overlapping Wednesdays or do emphasis.

And so that was his proposal. And he was,
with the association, wanting to have that and thought
that would be a great working schedule.

Op: And when did that occur?
A. Oh, that was 2010, sometime during that time I

was running for Sheriff.

Q. Was that proposal adopted?

A. Yes, it was adopted I believe in June.

Q. Before you got elected?

A. No, after I got elected.

Q. And did he make the proposal to you before you

were elected or after you got elected?

A. It was before. It was when I was running for
Sheriff. It was a -- the big thing was is how do you
get more deputies on the road? And that was one way to
be able to do that.

Q. Was that something that was originated from
the union itself, or was that Deputy Ditrich doing it on
its own?

A. It was the association pushing for it.

 

 

 

Ko) 206 622 6875 | 800 831 6973
4 A production @yomreporting.com

www.yomreporting.com

 

 
 

Case 3:18-cv-05184-RSL Document 53-1 Filed 02/05/19 Page 15 of 32

 

19

20

21

22

23

24

25

 

JOHN D. SNAZA; September 17, 2018 81
O: And what was Deputy Ditrich's role in the
association?
A. I know at one time he was -- well, I thought
he was a president of the association, but I know he was
in -- part of the bargaining unit. So I couldn't tell
you for sure if he was the president or not, but he was
in the bargaining unit.
OF So he was some sort of an officer within the
union?
A. Yesr
OF Do you think he ever was president of the
union?
A. I'm trying to go back. And I could not tell
you whether he was or not, but I know that he was part
of the bargaining unit.
Q. So he was a leader in the union?
Ae Yes. a
Q: Was he a leader amongst the deputies as well?
A. I believe he was.

Ox Okay. And --
A. Stie ie RieS ss" SO nyes
Op That's okay.
So you're familiar with the concept of Brady
evidence, in quotes, in criminal law, are you not?

A. Are you referring to the Brady law?

 

 

Co) 206 622 6875 | 800 831 6973
N A production@yomreporting.com
wwwW.yomreporting.com

 
Case 3:18-cv-05184-RSL Document 53-1 Filed 02/05/19 Page 16 of 32

JOHN D. SNAZA; September 17, 2018 128

 

1 | question.

2 A. Well, when you're asked who you are and you
3 lie about who you are, then yes, it is a crime.
4 Q. (BY MR. CLOUD:) Even though the Supreme Court

5 | of Washington State has said that hae alone is not

6 enough to -- or the Supreme Court of Washington State
Wl has said that that alone ig not enough to provide

8 probable cause for an arrest? |

9 MR, KAMERRER: Object to the form of the

10 question.

il MR. JACKSON: I join.
12 A. But that wasn't alone by itself.
13 Q. (BY MR. CLOUD:) What was it, what was

14 additional to it?

15 i JA; trea that the person was being contacted

16 because, as a suspicious person, believing that that

17 individual might be burglarizing or stealing from that
18 residence, or wanting to burglarize, gave Deputy Ditrich
19 a reagon to contact the individual and ask him questions

20 about why he's there.

  

   

Q. Do you believe that Officer Ditrich had

probable cause to arrest him when he did arrest him?

 

23 A. Yes.
24 Q. What was the probable cause?
25 A, False information and not being able to say

 

 

: 206 622 6875 | 800 831 6973
ins production @yamreparting.com
~ WwW. yomreporting.com
Case 3:18-cv-05184-RSL Document 53-1 Filed 02/05/19 Page 17 of 32

JOHN D. SNAZA; September 17, 2018

129

 

1 | why he was there or why he wasn't there, and believing

2 that --
a Q. What crime has he committed?
4 MR. JACKSON: Counsel, you need to let the

6 before he finishes.

7 MR. CLOUD: I can interrupt him if I want to
8 follow up on a question, and if, for instance, when he
9 puts in an acronym or geen ee else. And I don't

10 believe I'm interrupting him.

 

 

15 at wanting to burglarize the residence, steal something,

16 I don't know. But he provided false information.

17 Q. So he was arrested for giving a false name.

18 And you say that that's proper. Is that your position?

19 A. Wot --
20 MR. KAMERRER: Object to the form of the

21 question.

22 A. Not the false information part. People lie to

23 law enforcement all the time. That's just not a crime,

24 to lie.

25 Q. (BY MR. CLOUD:) And officers are permitted to

 

5 witness answer the question. You keep interrupting him

allt Q. (BY MR. CLOUD:) But go ahead, finish your
12 answer, if you'd like.
13 A. I believe that, based on the information, that

14 Deputy Ditrich was contacting a person that was looking

 

 

206 622 6875 | 200 831 6973
preduction@yoynreporting.com
waw.yomreporting.com

 
 

 

 

Case 3:18-cv-05184-RSL Document 53-1 Filed 02/05/19 Page 18 of 32

JOHN D. SNAZA; September 17, 2018 130

 

a, lie to suspects, aren't they?

2 MR. JACKSON: Again, you have interrupted the
3 witness before he's answered the question. Please allow
4 him to finish.

5 MR. CLOUD: In reading his reactions, I

6 thought he was finished.

‘7 A. Okay. Where -- providing false information is

9 not necessarily a crime, but it is a reason to detain a
9 person, because you peiicve ehae other crimes may or --

10 may have been -- ayy not or may have Ben committed, 60

11 | detaining him to.find out who -- what his identity is

12 and why he's there..

13 - Q. But he was under arrest, he wasn't just

14 detained?

15 A. He wasn't free to leave.

16 Q. The officer had put him under arrest?

ale A. He was under arrest after providing the. wrong
18 information about who he was.

19 Q. .So you've ratifying his decision to arrest

20 Mr. Nelson for giving a false name, aren't you?

21 . MR. KAMERRER: Object e0 the form of the

22 question.
23 MR. JACKSON: I join.
24 A. No. The question that I have is why didn't he

25 just give his information?

 

206 622 6876 | B00 B31 6973
productlon@yamraporting.com
Www. yomreporting.com

 

 

 
 

f
t
t
5

Case 3:18-cv-05184-RSL Document 53-1 Filed 02/05/19 Page 19 of 32

JOHN D. SNAZA; September 17, 2018

131

 

Q. (BY MR. CLOUD:) No, that's not the question.
The question is what authority did your officer have to
arrest Mr. Joel Nelson on January Sth, 2016? What is
the authority?
MR. KAMERRER: Objection; asked and answered.
MR. JACKSON: And it's argumentative.
MR. CLOUD: He hasn't answered it.
MR. JACKSON: It's still argumentative.
MR, CLOUD: He's got to answer the question.
Q. (BY MR. CLOUD : ) What's the probable cause?
A. That Mr. Nelson may be wanting to commit a
crime, may be trying to commit a crime, may be involved
in a erime, and the deputy contacted him for that.
— Q. Why was he arrested?
15 A, He was detained and not free to go because he
16 provided false information.
17 Q. He was arrested at some point. When do you
18 believe he was arrested?
19 A. I believe that he would have been arrested
20 when he decided to obstruct the law enforcement officer,
21 Deputy Ditrich, in ae investigation for obstruction,
22 etre he provided seine that was not accurate.
23 Q. So you believe that he was properly arrested
24 for giving a false name. Is that your testimony?

a5 A. For obstructing.

 

 

206 622 8875 | 800 B31 5973
production@yomraparting. com
Wwe. yormreporting com

 

 
 

Case 3:18-cv-05184-RSL Document 53-1 Filed 02/05/19 Page 20 of 32

JOHN D. SNAZA; September 17, 2018

"132

 

1 Q. Is that your testimony?

“2 . A. Yes.
3 MR. KAMERRER: Objection. It's asked and

4 answered.

6 he did was giving a false name; correct?

7 MR, KAMERRER: Object to the form of the

question.

is of how you're being contacted, the law does state

 

that we're allowed to contact people for suspicious
12 activity. And he believed that Mr. Nelson was
13 committing a bad act. And Mr. Nelson at the time

14 decided not to say who he was.

5 Q. (BY MR. CLOUD:) And the gole obstructing that

A. No. So I know that whatever person's opinion

*

15 QO. (BY MR. CLOUD:) And for that you say that he

16 was properly and legally arrested under the Constitution

17 of the United States; is that correct?

18 ' MR. KAMERRER: . Object to the form.
19 A. I'm saying he was detained and not free to go.
20 “a QE (BY MR. CLOUD:) What's the difference between

21 that and arrest? |

22 fo8 MR. KAMERRER : Object to the fora of the
23 question.

24 MR. JACKSON: kon Ds

25 A. Well, .when you're under arrest means you're

 

 

206 622 6675 | 800 831 6973
production@yomreperting.com
Va WWW. VOmreportiog.cam

 

 

 

 
 

Case 3:18-cv-05184-RSL Document 53-1 Filed 02/05/19 Page 21 of 32

10
11
12
13
14
15
16
17
18
13
20
21
22
23
24

25

JOHN D. SNAZA; September 17, 2018

133

 

—)

told you're under arrest. Being told you're not free to
go, you're not free to go.
Q. (BY MR. CLOUD:) Aren't you under arrest when
you're not free to go and somebody has a Taser aimed at
your butt?

A. No.

MR. KAMERRER: Object to the form of the

“question.

Q. (BY MR. CLOUD:) That's not under ee --

A. No. i . |

Q. -- in your opinion?

MR. KAMERRER: Object to the form of the

question.

A. I said no.

Q. (BY MR. CLOUD:) Do you know what probable

cause is?

A. Yes.
Q. What is it?
A. I believe that a person has or is about to

commit a crime.

QO. What crime was he about to do?

BQ. Well, right then and there, possibly
burglarize that home.

Q. So was there probable cause Me atl ee him for

an attempt to commit a burglary?

 

 

206 622 6875 | 800 831 6973
; production @yomreporting.com
j WHW.Yomroporting.com

 
 

 

Case 3:18-cv-05184-RSL Document 53-1 Filed 02/05/19 Page 22 of 32

JOHN D. SNAZA; September 17, 2018

134

 

 

1 A. He was detained.
2 Q. He was arrested.
3 | MR. KAMERRER: Object to the form of the

4 |. question.
5 A. Okay, that's --
6 MR. JACKSON: Counsel, you are arguing with

7 this witness for no purpose.

8 MR. CLOUD: Well, he's talking nonsense.
9 ' MR, JACKSON: Well, you don't get to make that
10 statement. .Youx job is to ask him questions, his job is

aha to answer it. You can keep your judgments to yourself.

12 MR. CLOUD: I'm trying to figure out if he has

13 even a basic understanding of the law in relation to
14 probable cause for arrest. And he doabnity ceeeenety
15 have that understanding.

16 _ -MR. JACKSON: Well, if you've already made
17 that devenmiaauian, then you should move on and ask

18 something else.

19 MR. CLOUD: I'm giving him the benefit of the.
20 doubt.
21 oO: (BY MR. CLOUD:) So let's go over this.

22 What's the probable cause, Sheriff Snaza, for the arrest

23 of my client's son?

24 MR. JACKSON: The question has been asked and

25 answered three times.

 

 

perry 906 622 6875 | 80D 831 6973
, of produotion@yomraporting.oom
=~ WNW. yomreportine.com

 
 

 

Case 3:18-cv-05184-RSL Document 53-1 Filed 02/05/19 Page 23 of 32

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

JOHN D. SNAZA; September 17, 2018

135

 

Q. (BY MR. CLOUD:) Everything you can tell us.
Right? Once and for all. What's the justification
legally? What's the probable cause for this arrest?

A. That Deputy Ditrich believed that Mr. Nelson
was or had connie a crime on that property, and that
he was being detained to find out who he is and what
he's doing there and if he has committed a crime there
or not.

Q. At what point was Deputy Ditrich -- or at what
point did Deputy bitrich, in your opinion, arrest |
Mr. Nelson?.

A. I don't even know if Deputy Ditrich had the >

opportunity to make an arrest.

Q. .So you don't believe he was arrested; is that
correct? __

A. I believe he was detained.

Q. So you don't believe he was arrested? Tell us

whether he was arrested or not.

A, Well, at the time, what was he under arrest
for?

Or You tell me.

A. Well, he was being detained, as far as I

understand this case to be.
Q. So you don't believe he was arrested at all?

A. I believe that once he was found out who he

 

 

208 822 8675 | B00 831 6973
KS praduction@yomreporting.com
WoL yorareporting.com

 

 

 

 
 

Case 3:18-cv-05184-RSL Document 53-1 Filed 02/05/19 Page 24 of 32

JOHN D. SNAZA; September 17, 2018 136

 

L was and that he had warrants for his arrest out of

2 Lacey, yeah.

3 Q. But your officer had no idea he had warrants
4 for arrest out of Lacey?

5 MR. KAMERRER: Object to the form of the

6 question.

7 ANS. Then he wasn't free to go.

8 Q. (BY MR. CLOUD:) So essentially, ‘you're

9 sanctioning Officer Ditrich's decision to detain and

10 easy arrest, depending upon your point of view, Joel
a. Nelson?

12 A. Yes.

13 Q. . And you believe that that comports with his

14 training?

 

15 A. Yes.

16 oe And you believe that that comports with the

a7 Constitution of .the United States?

18 A. Yes.

19 Q. And you believe it comports with the laws of
20 the United States?

21 A. The laws of the State of Washington, yes.

22 Q. No, I said the laws of the United States. And
23 I‘m going to go into the Constitution of Washington.

24 A. I would say yes, then.

 

5 Q. And that you believe that Officer Ditrich's

 

 

206 622 6875 | 800 831 6973
production@ yorreporting.com
ww. yomregaurtiag.cam

 

 
 

Case 3:18-cv-05184-RSL Document 53-1 Filed 02/05/19 Page 25 of 32

JOHN D. SNAZA; September 17, 2018 137

 

 

 

1 actions complied with the Constitution of the State of
a Washington?
3 * an. Yes.
4 Ee: and you believe that the actions of Deputy
5 Ditrich complied with the laws of the State of
6 | Washington?
7 A. Yes.
8 Q. And the laws on arrest in the State of
9 Washington? |
10 A. On, A, being Able to detain an yaa dial EOL

11 investigation.

12 Q. Pardon me?
13 A. To detain a person for investigation, yes.
14 Qa. Well, Deputy Ditrich already said in his

15 statement that he was going to arrest him, and he moved
16 in to arrest him. Did you read that portion of the

17 statement?

18 A. Well, the part is is that when Deputy Ditrich
19 said he was going to arrest him, it didn't say whether
20 or mot he told Mr. Nelson that he was under arrest.

21 Q. So you're saying that a person isn't under

22 arrest until the officer says they're under arrest?

A. Uh-huh. |

24 Ge The, actions of the officer do not determine

25 whether a person is under arrest, ig that what you're

 

 

 

 

 

206 622 6875 | 20D 831 6973
production@yomreporting.cam
Sie, www.yomrepartigg.com

 

 

 
Case 3:18-cv-05184-RSL Document 53-1 Filed 02/05/19 Page 26 of 32

 

JOHN D. SNAZA; September 17, 2018 138
1 saying, it's only the words?
a.

2 A. The actions of an officer telling somebody
3 that they're not free to go is where I'm saying that
4 you're not free to go. If you're under arrest, then

5 they'11 tell you you're under arrest.

6 Q. And you're not free to go, are you?
7 A. He wasn't free to go once he was contacted.
8 Q. So what's the difference between a detention

9 in your world and an arrest in your world?
10 pb, MR. JACKSON: TI object to the form of the

11 question in this world.

12 anttDs: So I can -- we can complete an investigation
13 to (>= oe

14 _ @. (BY MR. CLOUD:). I wish you would.

15 . MR. KAMERRER: Object to the form of the

16 | question.

17 A. -- to detain somebody.

18 MR. CLOUD: We're asking him to complete an

19 investigation, if that isn't clear. We are.

20 ie MR. JACKSON: Why are you arguing with us?

21 MR. CLOUD: Because you guys have completely
22 covered up a acces ees murder or something

23 less. And we're not going to stand for it.
24 MR. JACKSON: Can we go off the record for a

25 second?

 

 

206 622 6875 | 89D 831 6973
Production @yomreporting.com
www.yomreporting, cor

 

 
Case 3:18-cv-05184-RSL Document 53-1 Filed 02/05/19 Page 27 of 32

 

 

 

 

10

 

11

12

13

1A

15

16

17

18

19

 

20

21

22

23

24

25

JOHN D. SNAZA; September 17, 2018

150

 

a Q. Okay. And let's see. Where was I? Oh, yeah,

I wanted to question a little bit, what is the Thurston

County Sheriff's Office Office of Professional

Standards?
A. That's the IA process that --
Q. The internal --
A. Internal --
Q- -- affairs?

A. Like an internal affairs, but we call it the

Office of Professional Standards --

_Q- Okay.
A. .-- because it goes along with internal affairs
documentation, so -- but when I got elected Sheriff, I

created this position.

Q. Okay. And so describe how that office is.
organized, the Thurston County Sheriff's Office Office
of Professional Standards. Who is in pneeae of that
office?

A. The undersheriff, sergeant, there is a
sergeant who is the -- who is the, if you will, IA or
Office of Professional Standards. And at this current
time, it's Sergeant Hirte, but during this time it wag
Sergeant, Ken Clark.

Q. Ken Clark?

A, Yes, sir, Sergeant Ken Clark. And he was in

 

 

206 622 6875 | 800 837 6973
production@yomraporting.com
www.yemreporting.com

 

 

 

 

 
Case 3:18-cv-05184-RSL Document 53-1 Filed 02/05/19 Page 28 of 32

10

11

 

23

24

25

JOHN D. SNAZA; September 17, 2018 151

ae

 

 

 

 

charge of this for policy, to decide or find out if
there had been any policy violations.

Q. Okay. So then if I can rephrase your
testimony, then, you're saying that the Office of
Professional Standards, through its individual Ken

Clark, was responsible for doing the investigation into

‘whether or not policies and procedures of the Thurston

County Sheriff's Office were violated by Deputy Ditrich.

‘Is that a fair summary of what you were trying to tell

us?

A, Yes.

Q. Were there any other individuals who were in
that particular department as employees ox assigned to
that department? —

A. On this, no, there is not. And that
individual reports directly to the undersheriff.

Q. Okay. So basically, the Office of
Professional Standards pertaining to the investigation
of Joel Nelson's death consisted of one individual, Ken

Clark, who was supervised by Undersheriff Braniff?

A. Yes. a
Ea

Q- Okay. And so Mr. Clark was a sergeant at the
time; is that correct?
A. Yes.

Q. And so why did you choose him to do that role?

 

 

 

ee

 

 

 

 

206 622 6875 | 800 831 6973
productina@yomreparting.com
www. yomreparting.com
Case 3:18-cv-05184-RSL Document 53-1 Filed 02/05/19 Page 29 of 32

 

JOHN D. SNAZA; September 17, 2018 187
iL. MR. KAMERRER: Object to the form of the
2 question.
3 MR. JACKSON: I join.
4 A. I couldn't say anything about how the vehicle

5 was examined, just based on the evidence that was
6 gathered and statements given. But I don't know what
7 all it was used for, whether it was reconstruction or

8 not of the incident.

9 Q. (BY MR. CLOUD:) So you have no idea whether
10 there was an accident reconstruction or not?
ale: MR. KAMERRER: Object to the form.
12 A. I don't know if one of my reconstructionist
. 13 guys were there or not.
Q. (BY MR. CLOUD:) Why was the door open when

15 Officer Ditrich got out to see Mr. Nelson?

16 A. IT couldn't tell you that.

 

17 Q. That seems kind of negligent to me, I mean, to
18 approach a suspect on the side of the street with your
19 door open and your car running.

20 MR. KAMERRER: Object to the form of the

21 question.

22 MR. JACKSON: I object. It's not a question.
23 A. I don't know what kind of contact Deputy

24 Ditrich thought he was making at first.

25 Q. (BY MR. CLOUD:) Do you tell your deputies

 

 

 

 

206 622 6875 | 800 831 6973
production@yomreporting.com
wwW.yomreporting.com

 
Case 3:18-cv-05184-RSL Document 53-1 Filed 02/05/19 Page 30 of 32

JOHN D. SNAZA; September 17, 2018 188

 
 
  
  
  
   
 
  
 
  
  
  
 
 

 

il that they can make contact with suspects while

2 they're -- with their door open and their car running
3 and then leave the car door open while they leave the
4 nearby vicinity of the vehicle? Is that proper police

5 procedure?

6 A. I can say that it's not a common thing to do,
7 but it's not something that -- it all depends on the
8 contact, why we're Chey waa we're doing. The door is

9 open for felony stops. What that turns into I don't
10 know, because it could be anything, but whether we're
11 chasing somebody and we leave the door open or whether
we're just out making a friendly contact.
Q. So but isn't he saying in this paragraph that,
14 eats at nobody on the CIIT was in charge of

iS coordinating the gathering of critical contact evidence

16 relating to the vehicles at the scene? Isn't that what

17 he's really saying?

18 MR. KAMERRER: Object to the form of the

19 question.

20 MR. JACKSON: Join.

21 A. Where is that at? I'm sorry.

22 Oy: (BY MR. CLOUD:) It's right here. Let me show
23 you.

24 A. Oh, "No comprehensive approach...." Okay.

25 I would disagree. And I'm basing that off of

 

 

206 622 6875 | 800 831 6973
production @yomreporting.com
WWW. yomreporting.com

 

 
Case 3:18-cv-05184-RSL Document 53-1 Filed 02/05/19 Page 31 of 32

JOHN D. SNAZA; September 17, 2018 216

 

aL CORRECTION & SIGNATURE PAGE

2 RE: NELSON vs. THURSTON COUNTY, ET AL.

3 UNITED STATES DISTRICT COURT; No. 3:18-cv-05184-RBL
4 JOHN D. SNAZA; TAKEN SEPTEMBER 17, 2018

5 Reported by: CHERYL O. SPRY, CCR No. 2226

6 I, JOHN D. SNAZA, have read the within

7 transcript taken SEPTEMBER 17, 2018, and the same is
8 true and accurate except for any changes and/or
9 corrections, if any, as follows:

10 PAGE /LINE CORRECTION REASON

a

 

L2

 

ac RECEIVED

14 / ‘a OCT 2-5 2018

( Rian, — fr] YAMAGUCHI OBIEN MANGIO, LLC

 

 

 

 

 

 

16

 

7

 

1s

 

ig

 

20

 

21
22 Signed at OL YA? , Washington,
23 | on this date: 10-6G-[F.

: oe
25 ae i> JOHN“S- SNAZA

206 622 6875 | 800 831 6973
production@yomreporting.com
www.yomreporting.com

 

 

 

 
Case 3:18-cv-05184-RSL Document 53-1 Filed 02/05/19 Page 32 of 32

10

11

12

13

14

15

16

17

18

al

20

21

22

23

24

25

JOHN D. SNAZA; September 17, 2018

217

 

REPORTER'S CERTIFICATE

I, CHERYL O. SPRY, the undersigned Certified Court
Reporter, pursuant to RCW 5.28.010, authorized to
administer oaths and affirmations in and for the State
of Washington, do hereby certify:

That the sworn testimony and/or proceedings, a
transcript of which is attached, was given before me at
the time and place stated therein; that any and/or all
witness(es) were by me duly sworn to testify to the
truth; that the sworn testimony and/or proceedings were
by me gtenographically recorded and transcribed under my
supervision, to the best of my ability; that the
foregoing transcript contains a full, true, and accurate
record of all the sworn testimony and/or proceedings
given and occurring at the time and place stated in the
transcript; that a review of which was requested; that I
am in no way related to any party to the matter, nor to
any counsel, nor do I have any financial interest in the

event of the cause.

WITNESS MY HAND AND DIGITAL SIGNATURE THIS list day

of OCTOBER, 2018.

Vale O 2pny

CHERYL O. SPRY
Washington State Certified Court Reporter No. 2226

cspry@yomreporting.com

 

 

 

206 622 6875 | 800 831 6973
WP production@yomreporting.com
Le WWW. yomreporting.com
